Exhibit 10.1
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made July 29,
2011 effective as of January 1, 2011 (the “Effective Date”) between TIME WARNER
INC., a Delaware corporation (the “Company”), and John Martin (“You”).
     You are currently employed by the Company pursuant to an Amended and
Restated Employment Agreement made April 29, 2010, effective as of January 1,
2010, which amended and superseded an agreement made December 19, 2008,
effective as of December 1, 2008, and an agreement made December 20, 2007,
effective as of January 1, 2008 (the “Initial Effective Date”) (the “Prior
Agreements”). The Company wishes to amend and restate the terms of your
employment with the Company and to secure your services on a full-time basis for
the period to and including December 31, 2013 on and subject to the terms and
conditions set forth in this Agreement, and you are willing to provide such
services on and subject to the terms and conditions set forth in this Agreement.
You and the Company therefore agree as follows:
     1. Term of Employment. Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on December 31, 2013 (the “Term Date”), subject, however, to
earlier termination as set forth in this Agreement.
     2. Employment. During the term of employment, you shall serve as Chief
Financial and Administrative Officer of the Company or in such other senior
position as the Company may determine and you shall have the authority,
functions, duties, powers and responsibilities normally associated with such
position and such additional authority, functions, duties, powers and
responsibilities as may be assigned to you from time to time by the Company
consistent with your senior position with the Company. During the term of
employment, (i) your services shall be rendered on a substantially full-time,
exclusive basis and you will apply on a full-time basis all of your skill and
experience to the performance of your duties, (ii) you shall have no other
employment and, without the prior written consent of your manager or other more
senior officer of the Company in your reporting line, no outside business
activities which require the devotion of substantial amounts of your time,
(iii) you shall report to the Chief Executive Officer of the Company, and
(iv) the place for the performance of your services shall be the principal
executive offices of the Company in the New York City metropolitan area, subject
to such reasonable travel as may be required in the performance of your duties.
The foregoing shall be subject

 



--------------------------------------------------------------------------------



 



to the Company’s written policies, as in effect from time to time, regarding
vacations, holidays, illness and the like.
     3. Compensation.
          3.1 Base Salary. The Company shall pay you a base salary at the rate
of not less than $1,600,000 per annum during the term of employment (“Base
Salary”). The Company shall make a payment promptly following the execution of
this Agreement of the difference between the former salary and the increased
salary for the period from the Effective Date to the date of execution. The
Company may increase, but not decrease without your consent, your Base Salary
during the term of employment. Base Salary shall be paid in accordance with the
Company’s customary payroll practices.
          3.2 Bonus. In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Although your Bonus is fully
discretionary your target annual Bonus as a percentage of Base Salary is 300%.
The Company may increase, but not decrease without your consent, your target
annual Bonus during the term of employment. Each year, your personal performance
will be considered in the context of your executive duties and any individual
goals set for you, and your actual Bonus will be determined based on your
personal performance and the Company’s performance. Your Bonus amount, if any,
will be paid to you between January 1 and March 15 of the calendar year
immediately following the performance year in respect of which such Bonus is
earned.
          3.3 Long Term Incentive Compensation. So long as the term of
employment has not terminated the Company annually shall provide you with long
term incentive compensation with a target value of $4,300,000 (based on the
valuation method used by the Company for its senior executives) through a
combination of stock option grants, restricted stock units, performance shares
or other equity-based awards, cash-based long-term plans or other components as
may be determined by the Compensation and Human Development Committee of the
Company’s Board of Directors from time to time in its sole discretion.
          3.4 Indemnification. You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions

2



--------------------------------------------------------------------------------



 



contained on the Effective Date in the Restated Certificate of Incorporation and
By-laws of the Company (not including any amendments or additions after the
Effective Date that limit or narrow, but including any that add to or broaden,
the protection afforded to you by those provisions).
          3.5. Make-Whole RSUs. In accordance with Section 3.5 of the Prior
Agreements, on January 2, 2008, you were awarded 31,682 restricted stock units
(the “Make Whole RSUs,” reflecting the adjustments made to outstanding RSUs in
connection with the separations of Time Warner Cable Inc. and AOL Inc. in 2009
and the 1 for 3 reverse stock split that that became effective March 27, 2009.
The Make Whole RSUs are reflected in a restricted stock units agreement that
provides that the Make Whole RSUs will have accelerated vesting on a pro rated
basis on the Severance Term Date in the event of a termination of employment
pursuant to Section 4.2.
     4. Termination.
          4.1 Termination for Cause. The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1, for “cause”. Termination by
the Company for “cause” shall mean termination because of your (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised), (b) willful failure or
refusal without proper cause to perform your duties with the Company, including
your obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment),
(c) misappropriation, embezzlement or reckless or willful destruction of Company
property, (d) breach of any statutory or common law duty of loyalty to the
Company, (e) intentional and improper conduct materially prejudicial to the
business of the Company or any of its affiliates, or (f) breach of any of the
covenants provided for in Section 8 hereof. Such termination shall be effected
by written notice thereof delivered by the Company to you and shall be effective
as of the date of such notice; provided, however, that if (i) such termination
is because of your willful failure or refusal without proper cause to perform
any one or more of your obligations under this Agreement, (ii) such notice is
the first such notice of termination for any reason delivered by the Company to
you under this Section 4.1, and (iii) within 15 days following the date of such
notice you shall cease your refusal and shall use your best efforts to perform
such obligations, the termination shall not be effective.

3



--------------------------------------------------------------------------------



 



          In the event of termination by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year prior to the
year in which such termination occurs that has been determined but not yet paid
as of the Effective Termination Date, and (iii) with respect to any rights you
have pursuant to any insurance or other benefit plans or arrangements of the
Company. You hereby disclaim any right to receive a pro rata portion of any
Bonus with respect to the year in which such termination occurs.
          4.2 Termination by You for Material Breach by the Company and
Termination by the Company Without Cause. Unless previously terminated pursuant
to any other provision of this Agreement and unless a Disability Period shall be
in effect, you shall have the right, exercisable by written notice to the
Company, to terminate the term of employment under this Agreement with an
Effective Termination Date 30 days after the giving of such notice, if, at the
time of the giving of such notice, the Company is in material breach of its
obligations under this Agreement; provided, however, that, with the exception of
clause (i) below, this Agreement shall not so terminate if such notice is the
first such notice of termination delivered by you pursuant to this Section 4.2
and within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after the occurrence of such material breach. A material breach
by the Company shall include, but not be limited to, (i) the Company violating
Section 2 with respect to authority, reporting, duties, or place of employment
or (ii) the Company failing to cause any successor to all or substantially all
of the business and assets of the Company expressly to assume the obligations of
the Company under this Agreement.
          The Company shall have the right, exercisable by written notice to you
delivered before the date which is 60 days prior to the Term Date, to terminate
your employment under this Agreement without cause, which notice shall specify
the Effective Termination Date. If such notice is delivered on or after the date
which is 60 days prior to the Term Date, the provisions of Section 4.3 shall
apply.
               4.2.1 In the event of a termination of employment pursuant to
this Section 4.2 (a “termination without cause”), you shall receive Base Salary
and a pro

4



--------------------------------------------------------------------------------



 



rata portion of your Average Annual Bonus (as defined below) through the
Effective Termination Date. Your Average Annual Bonus shall be equal to the
average of the regular annual bonus amounts (excluding the amount of any special
or spot bonuses) in respect of the two calendar years during the most recent
three calendar years for which the annual bonus received by you from the Company
was the greatest. Your pro rata Average Annual Bonus pursuant to this
Section 4.2.1 shall be paid to you at the times set forth in Section 4.6.
               4.2.2 After the Effective Termination Date, you shall continue to
be treated as an employee of the Company for a period ending on the date which
is twenty-four months after the Effective Termination Date if the Effective
Termination Date occurs prior to the Term Date and twelve months after the
Effective Termination Date if the Effective Termination Date occurs on or after
the Term Date (such date, the “Severance Term Date”), and during such period you
shall be entitled to receive, whether or not you become disabled during such
period but subject to Section 6, (a) Base Salary (on the Company’s normal
payroll payment dates as in effect immediately prior to the Effective
Termination Date) at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, and (b) an annual Bonus in
respect of each calendar year or portion thereof (in which case a pro rata
portion of such Bonus will be payable) during such period equal to your Average
Annual Bonus. Except as provided in the next sentence, if you accept other
full-time employment during such period or notify the Company in writing of your
intention to terminate your status of being treated as an employee during such
period, you shall cease to be treated as an employee of the Company for purposes
of your rights to receive certain post-termination benefits under Section 7.2
effective upon the commencement of such other employment or the date specified
by you in such notice, whichever is applicable (the “Equity Cessation Date”),
and you shall receive the remaining payments of Base Salary and Bonus pursuant
to this Section 4.2.2 at the times specified in Section 4.6 of the Agreement.
Notwithstanding the foregoing, if you accept employment with any not-for-profit
entity or governmental entity, then you may continue to be treated as an
employee of the Company for purposes of your rights to receive certain
post-termination benefits pursuant to Section 7.2 and you will continue to
receive the payments as provided in the first sentence of this Section 4.2.2;
and if you accept full-time employment with any affiliate of the Company, then
the payments provided for in this Section 4.2.2 shall immediately cease and you
shall not be entitled to any further payments. For purposes of this Agreement,
the term “affiliate” shall mean any entity which, directly or indirectly,
controls, is controlled by, or is under common control

5



--------------------------------------------------------------------------------



 



with, the Company.
          4.3 After the Term Date. If at the Term Date, the term of employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date). If the Company shall terminate the term of employment
on or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2; and the provisions of Sections
4.2.1 and 4.2.2 shall apply, except that the period for which you shall continue
to be treated as an employee following the Effective Termination Date will be
twelve months.
          4.4 Release. A condition precedent to the Company’s obligation to make
or continue the payments associated with a termination without cause shall be
your execution and delivery of a release in the form attached hereto as Annex A,
or as such form may be updated by the Company as required by law, within 60 days
following your Effective Termination Date. If you shall fail to timely execute
and deliver such release, or if you revoke such release as provided therein,
then in lieu of continuing to receive the payments provided for herein, you
shall receive a severance payment determined in accordance with the Company’s
policies relating to notice and severance reduced by the aggregate amount of
severance payments paid pursuant to this Agreement, if any, prior to the date of
your refusal to deliver, or revocation of, such release. Any such severance
payments shall be paid in the form of Base Salary continuation payments at the
annual rate equal to your Base Salary in effect immediately prior to your notice
of termination, with such amounts paid until your severance benefit has been
exhausted.
          4.5 Mitigation. In the event of a termination without cause under

6



--------------------------------------------------------------------------------



 



this Agreement, you shall not be required to take actions in order to mitigate
your damages hereunder, unless Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”),would apply to any payments to you by the Company
and your failure to mitigate would result in the Company losing tax deductions
to which it would otherwise have been entitled. In such an event, Section 4.7.1
shall govern. With respect to the preceding sentences, any payments or rights to
which you are entitled by reason of the termination of employment without cause
shall be considered as damages hereunder. Any obligation to mitigate your
damages pursuant to this Section 4.5 shall not be a defense or offset to the
Company’s obligation to pay you in full the amounts provided in this Agreement
upon the occurrence of a termination without cause, at the time provided herein,
or the timely and full performance of any of the Company’s other obligations
under this Agreement.
          4.6 Payments. Payments of Base Salary and Bonus required to be made to
you after any termination shall be made at the same times as such payments
otherwise would have been paid to you pursuant to Sections 3.1 and 3.2 if you
had not been terminated, subject to Section 11.17.
          4.7 Limitation on Certain Payments. Notwithstanding any other
provision of this Agreement:
               4.7.1. In the event the Company (or its successor) determines,
based on the advice of an independent nationally recognized public accounting
firm engaged by the Company, that part or all of the consideration, compensation
or benefits to be paid to you under this Agreement constitute “parachute
payments” under Section 280G(b)(2) of the Code, then, if the aggregate present
value of such parachute payments, singularly or together with the aggregate
present value of any consideration, compensation or benefits to be paid to you
under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the “Parachute Amount”) exceeds 2.99 times your “base
amount”, as defined in Section 280G(b)(3) of the Code (the “Base Amount”), the
amounts constituting “parachute payments” which would otherwise be payable to
you or for your benefit shall be reduced to the extent necessary so that the
Parachute Amount is equal to 2.99 times the Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Company determines,
based on the advice of such public accounting firm, that without such reduction
you would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the

7



--------------------------------------------------------------------------------



 



amount, on a net after tax basis, that you would be entitled to retain upon
receipt of the Reduced Amount.
               4.7.2. If the determination made pursuant to Section 4.7.1
results in a reduction of the payments that would otherwise be paid to you
except for the application of Section 4.7.1, such reduction in payments shall be
first applied to reduce any cash severance payments that you would otherwise be
entitled to receive hereunder and shall thereafter be applied to reduce other
payments and benefits in a manner that would not result in subjecting you to
additional taxation under Section 409A of the Code, unless you elect to have the
reduction in payments applied in a different order. Within ten days following
such determination, the Company shall pay or distribute to you or for your
benefit such amounts as are then due to you under this Agreement and shall
promptly pay or distribute to you or for your benefit in the future such amounts
as become due to you under this Agreement.
               4.7.3. As a result of the uncertainty in the application of
Sections 280G and 4999 of the Code at the time of a determination hereunder, it
is possible that payments will be made by the Company that should not have been
made under Section 4.7.1 (an “Overpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, the Company
shall have no further liability or obligation to you for any excise taxes,
interest or penalty that you are required to pay as a result of such final
determination.
          4.8 Retirement. Notwithstanding the provisions of this Agreement
relating to a termination without cause and Disability, on the date you first
become eligible for normal retirement as defined in any applicable retirement
plan (i.e., age 65) of the Company or any subsidiary of the Company (the
“Retirement Date”), then this Agreement shall terminate automatically on such
date and your employment with the Company shall thereafter be governed by the
policies generally applicable to employees of the Company, and you shall not
thereafter be entitled to the payments provided in this Agreement to the extent
not received by you on or prior to the Retirement Date. In addition, no benefits
or payments provided in this Agreement relating to termination without cause and
Disability shall include any period after the Retirement Date and if the
provision of benefits or calculation of payments provided in this Agreement with
respect thereto would include any period subsequent to the Retirement Date, such
provision of benefits shall end on the

8



--------------------------------------------------------------------------------



 



Retirement Date and the calculation of payments shall cover only the period
ending on the Retirement Date.
     5. Disability.
          5.1 Disability Payments. If during the term of employment and prior to
the delivery of any notice of termination without cause, you become physically
or mentally disabled, whether totally or partially, so that you are prevented
from performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay your full compensation through the last day
of the sixth consecutive month of disability or the date on which the shorter
periods of disability shall have equaled a total of six months in any
twelve-month period (such last day or date being referred to herein as the
“Disability Date”), subject to Section 11.17. If you have not resumed your usual
duties on or prior to the Disability Date, the Company shall pay you a pro rata
Bonus (based on your Average Annual Bonus) for the year in which the Disability
Date occurs and thereafter shall pay you disability benefits for the period
ending on the later of (i) the Term Date or (ii) the date which is twelve months
after the Disability Date (in the case of either (i) or (ii), the “Disability
Period”), in an annual amount equal to 75% of (a) your Base Salary at the time
you become disabled and (b) the Average Annual Bonus, in each case, subject to
Section 11.17.
          5.2 Recovery from Disability. If during the Disability Period you
shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 8 and 9 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the business,
affairs and management of the Company as requested by the

9



--------------------------------------------------------------------------------



 



Chief Executive Officer or other senior officer of the Company but you shall not
be required to devote more than five days (up to eight hours per day) each month
to such services, which shall be performed at a time and place mutually
convenient to both parties. Any income from such other employment shall not be
applied to reduce the Company’s obligations under this Agreement.
          5.3 Other Disability Provisions. The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this Section 5 an amount equal to all disability payments received by you
during the Disability Period from Worker’s Compensation, Social Security and
disability insurance policies maintained by the Company; provided, however, that
for so long as, and to the extent that, proceeds paid to you from such
disability insurance policies are not includible in your income for federal
income tax purposes, the Company’s deduction with respect to such payments shall
be equal to the product of (i) such payments and (ii) a fraction, the numerator
of which is one and the denominator of which is one less the maximum marginal
rate of federal income taxes applicable to individuals at the time of receipt of
such payments. All payments made under this Section 5 after the Disability Date
are intended to be disability payments, regardless of the manner in which they
are computed. Except as otherwise provided in this Section 5, the term of
employment shall continue during the Disability Period and you shall be entitled
to all of the rights and benefits provided for in this Agreement, except that
Sections 4.2 and 4.3 shall not apply during the Disability Period, and unless
the Company has restored you to full-time service at full compensation prior to
the end of the Disability Period, the term of employment shall end and you shall
cease to be an employee of the Company at the end of the Disability Period and
shall not be entitled to notice and severance or to receive or be paid for any
accrued vacation time or unused sabbatical.
     6. Death. If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.
     7. Other Benefits.

10



--------------------------------------------------------------------------------



 



          7.1 General Availability. To the extent that (a) you are eligible
under the general provisions thereof (including without limitation, any plan
provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the term of your employment with the Company,
you shall be eligible to participate in any savings plan, or similar plan or
program and in any group life insurance, hospitalization, medical, dental,
accident, disability or similar plan or program of the Company now existing or
established hereafter.
          7.2 Benefits After a Termination or Disability. After the Effective
Termination Date of employment pursuant to Section 4.2 and prior to the
Severance Term Date or during the Disability Period, you shall continue to be
treated as an employee of the Company for purposes of eligibility to participate
in the Company’s health and welfare benefit plans other than disability programs
and to receive the health and welfare benefits (other than disability programs)
required to be provided to you under this Agreement to the extent such health
and welfare benefits are maintained in effect by the Company for its executives.
After the Effective Termination Date of a termination of employment pursuant to
Section 4 or during a Disability Period, you shall not be entitled to any
additional awards or grants under any stock option, restricted stock or other
stock-based incentive plan and you shall not be entitled to continue elective
deferrals in or accrue additional benefits under any qualified or nonqualified
retirement programs maintained by the Company. At the Severance Term Date your
rights to benefits and payments under any health and welfare benefit plans or
any insurance or other death benefit plans or arrangements of the Company shall
be determined in accordance with the terms and provisions of such plans. At the
Severance Term Date or, if earlier, the Equity Cessation Date, your rights to
benefits and payments under any stock option, restricted stock, stock
appreciation right, bonus unit, management incentive or other long-term
incentive plan of the Company shall be determined in accordance with the terms
and provisions of such plans and any agreements under which such stock options,
restricted stock or other awards were granted. However, consistent with the
terms of the employment agreement dated as of February 13, 2002 between the
Company and you (which terms were carried forward to the employment agreement
between you and Time Warner Entertainment Company, L.P. and to the Prior
Agreements), notwithstanding the foregoing or any more restrictive provisions of
any such plan or agreement, if your employment with the Company is

11



--------------------------------------------------------------------------------



 



terminated as a result of a termination pursuant to Section 4.2, then, (i) all
stock options to purchase shares of Time Warner Common Stock shall continue to
vest, and any such vested stock options shall remain exercisable (but not beyond
the term of such options), through the earlier of the Severance Term Date or the
Equity Cessation Date; (ii) except if you shall then qualify for retirement
under the terms of the applicable stock option agreement and would receive more
favorable treatment under the terms of the stock option agreement, (x) all stock
options to purchase shares of Time Warner Common Stock granted to you on or
after February 1, 2002 (the “Term Options”) that would have vested on or before
the Severance Term Date (or the comparable date under any employment agreement
that amends, replaces or supersedes this Agreement) shall vest and become
immediately exercisable upon the earlier of the Severance Term Date or the
Equity Cessation Date, and (y) all your vested Term Options shall remain
exercisable for a period of three years after the earlier of the Severance Term
Date or the Equity Cessation Date (but not beyond the term of such stock
options); and (iii) the Company shall not be permitted to determine that your
employment was terminated for “unsatisfactory performance” within the meaning of
any stock option agreement between you and the Company. With respect to awards
of restricted stock units for Time Warner Common Stock (“RSUs”) held at the
Effective Termination Date of a termination of employment pursuant to
Section 4.2, subject to potential further delay in payment pursuant to
Section 11.17, (i) if you are eligible for retirement treatment at the Effective
Termination Date, then for all awards of RSUs that contain special accelerated
vesting upon retirement, the vesting of the RSUs will accelerate upon, and the
shares of Time Warner Common Stock will be paid to you promptly following, the
Effective Termination Date; and (ii) if you are not eligible for retirement
treatment at the Effective Termination Date, then the treatment of the RSUs
(other than the Make-Whole RSU grant made pursuant to Section 3.5) will be
determined at the earlier of the Severance Term Date or the Equity Cessation
Date in accordance with the terms of the applicable award agreement(s), but the
shares of Time Warner Common Stock underlying any vested RSUs will not be paid
to you until promptly following the next regular vesting date(s) for such
award(s) of RSUs. With respect to the Make-Whole RSUs, if there is a termination
of employment pursuant to Section 4.2 prior to their vesting, then, subject to
potential further delay in payment pursuant to Section 11.17, a pro-rated
portion of the Make-Whole RSU, representing the number of RSUs that would vest
through the Severance Term Date, shall vest and be paid to you promptly
following the Effective Termination Date.

12



--------------------------------------------------------------------------------



 



          7.3 Payments in Lieu of Other Benefits. In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.
     7.4 Life Insurance. During your employment with the Company, the Company
shall (i) provide you with $50,000 of group life insurance and (ii) pay you
annually an amount equal to two times the premium you would have to pay to
obtain life insurance under a standard group universal life insurance program in
an amount equal to $3,000,000. The Company shall pay you such amount no later
than March 15 of the calendar year following any calendar year in which you are
entitled to this amount. You shall be under no obligation to use the payments
made by the Company pursuant to the preceding sentence to purchase any
additional life insurance. The payments made to you hereunder shall not be
considered as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any retirement, profit-sharing or other benefit plan of the
Company or any subsidiary of the Company.
     8. Protection of Confidential Information; Non-Compete.
          8.1 Confidentiality Covenant. You acknowledge that your employment by
the Company (which, for purposes of this Section 8 shall mean Time Warner Inc.
and its affiliates) will, throughout your employment, bring you into close
contact with many confidential affairs of the Company, including information
about costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes, trade secrets, plans for future
development, strategic plans of the most valuable nature and other business
affairs and methods and other information not readily available to the public.
You further acknowledge that the services to be performed under this Agreement
are of a special, unique, unusual, extraordinary and intellectual character. You
further acknowledge that the business of the Company is global in scope, that
its products and services are marketed throughout the world, that the Company
competes in nearly all of its business activities with other entities that are
or could be located in nearly any part of the world and that the nature of your
services, position and expertise are such

13



--------------------------------------------------------------------------------



 



that you are capable of competing with the Company from nearly any location in
the world. In recognition of the foregoing, you covenant and agree:
               8.1.1 You shall keep secret all confidential matters of the
Company and shall not disclose such matters to anyone outside of the Company, or
to anyone inside the Company who does not have a need to know or use such
information, and shall not use such information for personal benefit or the
benefit of a third party, either during or after the term of employment, except
with the Company’s written consent, provided that (i) you shall have no such
obligation to the extent such matters are or become publicly known other than as
a result of your breach of your obligations hereunder and (ii) you may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such matters to the extent required by applicable laws
or governmental regulations or judicial or regulatory process;
               8.1.2 You shall deliver promptly to the Company on termination of
your employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and
               8.1.3 For a period of one year after the effective date of your
retirement or other termination by you of your employment with the Company or
the Effective Date of a termination of employment pursuant to Section 4, without
the prior written consent of the Company, you shall not employ, and shall not
cause any entity of which you are an affiliate to employ, any person who was a
full-time employee of the Company at the date of such termination of employment
or within six months prior thereto but such prohibition shall not apply to your
secretary or executive assistant or to any other employee eligible to receive
overtime pay.
          8.2. Non-Compete Covenant.
               8.2.1 During the term of employment and for the twelve-month
period after (i) the effective date of your retirement or other termination by
you of your employment or (ii) the Effective Termination Date of a termination
of employment pursuant to Section 4, you shall not, directly or indirectly,
without the prior written consent of the Chief Executive Officer of the Company:
(x) render any services to, manage,

14



--------------------------------------------------------------------------------



 



operate, control, or act in any capacity (whether as a principal, partner,
director, officer, member, agent, employee, consultant, owner, independent
contractor or otherwise and whether or not for compensation) for, any person or
entity that is a Competitive Entity, or (y) acquire any interest of any type in
any Competitive Entity, including without limitation as an owner, holder or
beneficiary of any stock, stock options or other equity interest (except as
permitted by the next sentence). Nothing herein shall prohibit you from
acquiring solely as an investment and through market purchases (i) securities of
any Competitive Entity that are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and that are publicly
traded, so long as you or any entity under your control are not part of any
control group of such Competitive Entity and such securities, including
converted or convertible securities, do not constitute more than one percent
(1%) of the outstanding voting power of that entity and (ii) securities of any
Competitive Entity that are not registered under Section 12(b) or 12(g) of the
Exchange Act and are not publicly traded, so long as you or any entity under
your control is not part of any control group of such Competitive Entity and
such securities, including converted securities, do not constitute more than
three percent (3%) of the outstanding voting power of that entity, provided that
in each case you have no active participation in the business of such entity.
               8.2.2 “Competitive Entity” shall be defined as a business
(whether conducted through an entity or by individuals including employee in
self-employment) that is engaged in any business that competes, directly or
indirectly through any parent, subsidiary, affiliate, joint venture, partnership
or otherwise, with (x) any of the business activities carried on by the Company
in any geographic location where the Company conducts business (including
without limitation a Competitive Activity as defined below), (y) any business
activities being planned by the Company or in the process of development at the
time of your termination of employment (as evidenced by written proposals,
market research, RFPs and similar materials) or (z) any business activity that
the Company has covenanted, in writing, not to compete with in connection with
the disposition of such a business.
          8.2.3 “Competitive Activity” refers to business activities within the
lines of business of the Company, including without limitation, the following:

  (a)   The operation of domestic and international networks and premium pay
television services (including the production, provision and/or delivery of

15



--------------------------------------------------------------------------------



 



      programming to cable system operators, satellite distribution services,
telephone companies, Internet Protocol Television systems, mobile operators,
broadband and other distribution platforms and outlets) and websites and digital
applications associated with such networks and pay television services;     (b)
  The sale, licensing and/or distribution of content on DVD and Blu-ray discs,
video on demand, electronic sell-through, applications for mobile devices, the
Internet or other digital services;     (c)   The production, distribution and
licensing of motion pictures and other entertainment assets, television
programming, animation, interactive games (whether distributed in physical form
or digitally) and other video products and the operation of websites and digital
applications associated with the foregoing;     (d)   The publication and
distribution of print and digital editions of magazines and other publishing and
publishing-related ventures, including digital storefronts, websites and digital
applications associated with such magazines and other publishing and
publishing-related ventures; direct-marketing; marketing services businesses and
book publishing.

          8.3. Injunctive Relief. Executive acknowledges that Executive’s
services are of a special, unique and extraordinary value to the Company and
that Executive develops goodwill on behalf of the Company. Because Executive’s
services are unique and because Executive has access to confidential information
and strategic plans of the Company of the most valuable nature and will help the
Company develop goodwill, the parties agree that the covenants contained in this
Section 8 are necessary to protect the value of the business of the Company and
that a breach of any such non-competition covenant would result in irreparable
and continuing damage for which there would be no adequate remedy at law. The
parties agree therefore that in the event of a breach or threatened breach of
this Section 8, the Company may, in addition to other rights and remedies
existing in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof. The parties further agree that in the
event the Company is granted any such injunctive or other relief, the Company
shall not be required to post any

16



--------------------------------------------------------------------------------



 



bond or security that may otherwise normally be associated with such relief.
     9. Ownership of Work Product. You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.
     10. Notices. All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):

17



--------------------------------------------------------------------------------



 



          10.1 If to the Company:
Time Warner Inc.
One Time Warner Center
New York, New York 10019
Attention: Senior Vice President — Global
Compensation and Benefits
(with a copy, similarly addressed
but Attention: General Counsel)
          10.2 If to you, to your residence address set forth on the records of
the Company.
     11. General.
          11.1 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.
          11.2 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          11.3 Entire Agreement. This Agreement, including Annexes A and B, set
forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.
          11.4 No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.
          11.5 Assignability. This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign,

18



--------------------------------------------------------------------------------



 



transfer, pledge, hypothecate, anticipate or commute to any person or entity any
payment due in the future pursuant to any provision of this Agreement, and any
attempt to do so shall be void and shall not be recognized by the Company. The
Company shall assign its rights together with its obligations hereunder in
connection with any sale, transfer or other disposition of all or substantially
all of the Company’s business and assets, whether by merger, purchase of stock
or assets or otherwise, as the case may be. Upon any such assignment, the
Company shall cause any such successor expressly to assume such obligations, and
such rights and obligations shall inure to and be binding upon any such
successor.
          11.6 Amendments; Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.
          11.7 Specific Remedy. In addition to such other rights and remedies as
the Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of
Sections 8.1, 8.2, or 9, the Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.
          11.8 Resolution of Disputes. Except as provided in the preceding
Section 11.7, any dispute or controversy arising with respect to this Agreement
and your employment hereunder (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the rules and procedures of JAMS. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45

19



--------------------------------------------------------------------------------



 



days after such party receives notice of the commencement of any administrative
or regulatory proceeding or the filing of any lawsuit relating to any such
dispute or controversy) and thereupon any such dispute or controversy shall be
resolved only in accordance with the provisions of this Section 11.8. Any such
proceedings shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this purpose. The
prevailing party shall be entitled to recover the costs of arbitration
(including reasonable attorneys fees and the fees of experts) from the losing
party. If at the time any dispute or controversy arises with respect to this
Agreement, JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions of this Section 11.8. If you
shall be the prevailing party in such arbitration, the Company shall promptly
pay, upon your demand, all legal fees, court costs and other costs and expenses
incurred by you in any legal action seeking to enforce the award in any court.
          11.9 Beneficiaries. Whenever this Agreement provides for any payment
to your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.
          11.10 No Conflict. You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will

20



--------------------------------------------------------------------------------



 



not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which the Company is a party.
          11.11 Conflict of Interest. Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.
          11.12 Withholding Taxes. Payments made to you pursuant to this
Agreement shall be subject to withholding and social security taxes and other
ordinary and customary payroll deductions.
          11.13 No Offset. Neither you nor the Company shall have any right to
offset any amounts owed by one party hereunder against amounts owed or claimed
to be owed to such party, whether pursuant to this Agreement or otherwise, and
you and the Company shall make all the payments provided for in this Agreement
in a timely manner.
          11.14 Severability. If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
          11.15 Survival. Sections 3.4, 7.3 and 8 through 11 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.4, 4.4, 4.5, 4.6, 4.7 and 7 through 11 shall survive any
termination of the term of employment pursuant to Sections 4.2, 5 or 6.
Sections 3.4, 4.6 and Sections 8 through 11 shall survive any termination of
employment due to resignation.

21



--------------------------------------------------------------------------------



 



          11.16 Definitions. The following terms are defined in this Agreement
in the places indicated:
affiliate — Section 4.2.2
Average Annual Bonus — Section 4.2.1
Base Amount — Section 4.7.1
Base Salary — Section 3.1
Bonus — Section 3.2
cause — Section 4.1
Code — Section 4.5
Company — the first paragraph on page 1 and Section 8.1
Competitive Entity — Section 8.2
Disability Date — Section 5
Disability Period — Section 5
Effective Date — the first paragraph on page 1
Effective Termination Date — Section 4.1
Equity Cessation Date — Section 4.2.2
Make Whole RSUs — Section 3.5
Overpayment — Section 4.7.3
Parachute Amount — Section 4.7.1
Prior Agreements — the second paragraph on page 1
Reduced Amount — Section 4.7.1
Severance Term Date — Section 4.2.2
Term Date — Section 1
term of employment — Section 1
termination without cause — Section 4.2.1
Work Product — Section 9
          11.17 Compliance with IRC Section 409A. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be interpreted in a manner intended to comply with Section 409A
of the Code. Notwithstanding anything herein to the contrary, (i) if at the time
of your termination of employment with the Company you are a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the

22



--------------------------------------------------------------------------------



 



earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitutes “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References in this Agreement to your
termination of active employment or your Effective Termination Date shall be
deemed to refer to the date upon which you have a “separation from service” with
the Company and its affiliates within the meaning of Section 409A of the Code.
The Company shall consult with you in good faith regarding the implementation of
the provisions of this Section 11.17; provided that neither the Company nor any
of its employees or representatives shall have any liability to you with respect
to thereto.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

            TIME WARNER INC.
      By   /s/ James Cummings         Title: James Cummings        SVP
Compensation & Benefits     

                  /s/ John Martin       John Martin           

23



--------------------------------------------------------------------------------



 



ANNEX A
RELEASE
This Release is made by and among                     (“You” or “Your”) and TIME
WARNER INC. (the “Company”), One Time Warner Center, New York, New York 10019 as
of the date set forth below in connection with the Employment Agreement dated
                    , and effective as of                     , and the letter
agreement (the “Letter Agreement” between You and the Company dated as of
                     (as so amended, the “Employment Agreement”), and in
association with the termination of your employment with the Company.
In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Pay
Plan For Regular Employees), benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to Your termination of employment and
Claims under the Age Discrimination in Employment Act (with the exception of
Claims that may arise after the date You sign this Release, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, as
amended, the Family and Medical Leave Act and the Employee Retirement Income
Security Act of 1974, as amended, through and including the date of this
Release; provided, however, that the execution of this Release shall not prevent
You from bringing a lawsuit against the Company to enforce its obligations under
the Employment Agreement and this Release.
Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of my release of
claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You cannot recover any monetary damages or equitable relief in
connection with a charge brought by You or through any action brought by a third
party with respect to the Claims

 



--------------------------------------------------------------------------------



 



released and waived in the Agreement. Further, notwithstanding the above, You
are not waiving or releasing: (i) any claims arising after the Effective Date of
this Agreement; (iii) any claims for enforcement of this Agreement; (iii) any
rights or claims You may have to workers compensation or unemployment benefits;
(iv) claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plans and applicable law; and/or
(v) any claims or rights which cannot be waived by law.
You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.
You acknowledge that You have been given                      days to review
this Release and to sign it. You also acknowledge that by signing this Release
You may be giving up valuable legal rights and that You have been advised to
consult with an attorney. You understand that You have the right to revoke Your
consent to the Release for seven days following Your signing of the Release. You
further understand that You will cease to receive any payments or benefits under
this Agreement (except as set forth in Section 4.4 of the Agreement) if You do
not sign this Release or if You revoke Your consent to the Release within seven
days after signing the Release. The Release shall not become effective or
enforceable with respect to claims under the Age Discrimination Act until the
expiration of the seven-day period following Your signing of this Release. To
revoke, You send a written statement of revocation by certified mail, return
receipt requested, or by hand delivery. If You do not revoke, the Release shall
become effective on the eighth day after You sign it.
Accepted and Agreed to:
__________________________
Dated: _____________________

 



--------------------------------------------------------------------------------



 



ANNEX B
TIME WARNER CORPORATE
STANDARDS OF BUSINESS CONDUCT

 